Title: From George Washington to Henry Lee, 30 November 1788
From: Washington, George
To: Lee, Henry

 

Dear Sir,
Mount Vernon Novbr 30th 1788

We are informed that this is the day appointed for the departure of Mrs Fendall for Norfolk—if rightly so it is not probable I shall have the pleasure of seeing you before your embarkation; and in that case, our proposed exchange of Magnolio for 5000 Acres of Kentucke Land stands upon uncertainty.
It is true I am not fond of buying a Pig in a Poke (as the Phraze is) especially too of a sort which may be expensive to me, but under the circumstances attending the choice of the Land you offer me for Magnolio, there can be no doubt of the quality of it I am willing to confirm the bargain because it is my intention to breed Mules only and for that reason wish to avoid expence of keeping Magnolio he is in high health, spirits, and flesh, can be delivered in good order.
If we should not have the pleasure of seeing any of your family before their departure, Mrs Washington, and all under this Roof, unite in the most affectionate Compliments to Mrs Fendall and Mrs Lee accompanied with fervant wishes for the perfect recovery of their healths. I am ever yours &c.

Go: Washington

